Citation Nr: 9927274	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-04 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for fundus flavimaculatus 
(Stargardt's Disease).


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating determination from 
the Department of Veterans Affairs (VA) Regional Office (RO).  
At a hearing held before the undersigned in January 1999, the 
veteran submitted additional documents in support of his 
claim.  The veteran has waived initial consideration of this 
evidence by the RO.  Accordingly, the Board may proceed with 
the adjudication of this claim.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to the claim and all 
available relevant evidence necessary for an equitable 
disposition of the appeal has been received.

2.  At the veteran's enlistment evaluation in July 1990, 
Stargardt's Disease or symptoms clearly and unmistakable 
related to Stargardt's Disease were not noted.

3.  Stargardt's Disease was first diagnosed during the 
veteran's active service.

4.  The record does not contain clear and unmistakable 
evidence that Stargardt's Disease pre-existed service.


CONCLUSION OF LAW

The presumption of soundness is not rebutted and Stargardt's 
Disease was incurred in service.  38 U.S.C.A. §§ 1110, 1117, 
1137, and 5107(b) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

As noted above, the veteran served on active duty from 
November 1990 to October 1995.  At his enlistment evaluation 
in July 1990, the veteran failed the color vision and depth 
perception testing.  A visual defect was noted, but there was 
no reference to Stargardt's Disease.  In February 1991, the 
veteran reported a history of vision difficulty since the age 
of 16.  When he saw an ophthalmologist three years earlier, 
no cause had been found for his vision problem.  This entry 
contains no reference to Stargardt's Disease or a symptom 
related to Stargardt's Disease.

Continued difficulties with the veteran's vision were noted 
during his active service.  In March 1995, an ophthalmologist 
recorded that the veteran was presented on February 10, 1995, 
after his supervisor requested an ophthalmologic evaluation 
to assess his abilities to perform his duties.  At this time, 
the veteran complained of difficulty in seeing at distance 
throughout 1991 and 1992, however, he made no reference to 
visual difficulty in 1990.  A fluorescein angiogram revealed 
focal macular changes consistent with macular dystrophy.  The 
veteran was diagnosed with fundus flavimaculatus in both eyes 
with macular involvement.  Myopia was also noted.

In a Service Medical Board determination issued in May 1995, 
the disability in question was initially found to have 
occurred within the line of duty.  However, within an amended 
report dated June 1995, it was held that the veteran's 
condition (Stargardt's Disease) was a bilateral and symmetric 
autosomal recessive disorder and hereditary.  It was found 
that he had only a slight deterioration in his eyesight that 
was best described as the "normal progression of the disease 
without service aggravation."  The Service Medical Board 
president did not concur with the findings and 
recommendations of the full Service Medical Board in June 
1995.  He reported his opinion that hereditary or familiar 
diseases that become manifest to a compensable degree during 
service may be deemed compensable.  He believed that the 
veteran should be service connected for this disorder.  The 
veteran was discharged from active service due to this 
disability in October 1995.

The veteran filed a claim seeking service connection for 
Stargardt's Disease in November 1995.  A June 1996 VA 
examination confirmed the presence of Stargardt's Disease.  
The veteran submitted an October 1996 statement from Sunil 
Gupta, M.D., who also confirmed this diagnosis.  Dr. Gupta 
noted that he had the opportunity to review pictures of the 
veteran's eye performed in a pre service screening 
examination and that these pictures revealed no evidence of 
retinal changes.

The veteran has submitted a series of statements from both 
himself and others regarding the deterioration of his 
eyesight during active service.  The Board has also received 
an October 1996 statement from William H. Hissey, O.D.  Dr. 
Hissey notes that the veteran was seen regularly for vision 
care appointments from October 1982 to his last examination 
in June 1990, approximately five months prior to the 
veteran's enlistment into the active service.  It was noted 
that he was mildly myopic and was corrected to 20/25.  An 
ophthalmoscopy indicated normal discs/maculae and retinas.  
Retinal photographs taken at this time were normal.  These 
photographs were submitted to the VA.  A second statement 
from Dr. Hissey reiterating these findings in March 1997.

In a February 1998 VA evaluation, the medical examiner noted 
the veteran's history and difficulties with his eyesight both 
during and after his enlistment into active service.  It was 
this examiner's opinion that there were symptoms of 
Stargardt's Disease before the veteran entered the service in 
November 1990, most notably the examination in June 1990, 
which showed best corrected visual acuity of 20/25 in both 
eyes and the visual acuity was 20/20 on prior examinations.  
It was noted that the steady deterioration of visual acuity 
during the veteran's military service was consistent with the 
natural history of Stargardt's Disease that is a progressive 
disease of visual acuity with time.  It was also noted that 
Stargardt's Disease was a hereditary condition.

At a hearing held before a hearing officer at the RO in 
October 1997, the veteran noted his visual difficulties 
during active service.  The veteran stated that until 1995, 
when he was discharged from active service, he did not have 
any problems reading.

The veteran has submitted several articles regarding the 
etiology of Stargardt's Disease.  These articles indicate 
that Stargardt's Disease is almost always inherited as an 
autosomal recessive disorder.  The veteran has also submitted 
a statement from Irene H. Maumenee, M.D., a Professor of 
Ophthalmology.  Dr. Maumenee reported she had the opportunity 
to review the veteran's medical history.  She believed that 
it was "possible" that the vision loss in June 1990 was due 
to early changes of the fundus flavimaculatus.  This, 
however, could not be proven in the absence of a documented 
fundus examination.  It was stated that the veteran's macular 
degeneration was a genetic disease that could manifest at 
various stages of life and that the symptoms may proceed the 
diagnosis by several years.

In March 1997, Dr. Gupta noted that the veteran's visual 
acuity was 20/200 in each eye.  It was indicated that this 
qualified the veteran for being legally blind in each eye.

At a hearing held before the undersigned in January 1999, the 
veteran and his attorney contended that the eye disorder 
began during his active service.  The veteran testified that 
he had not been diagnosed with Stargardt's Disease prior to 
his enlistment into the active service.  He also testified 
that his vision began to worsen in 1991.  Additional written 
argument and evidence was submitted at this time.  The 
veteran waived initial consideration of this evidence by the 
RO that month.

Analysis.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  
38 U.S.C.A. § 1110.  A veteran who served during a period of 
war is presumed in sound condition except for defects noted 
when examined and accepted for service.  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut this presumption.  
38 U.S.C.A. § 1111 (West 1991).  While difficulties with the 
veteran's eyesight were noted during the veteran's enlistment 
evaluation, Stargardt's Disease was not diagnosed.  
Accordingly, he is entitled to the presumption of soundness 
at entry into service.  Under the law, this presumption may 
only be overcome with "clear and unmistakable" evidence 
that the disability manifested in service existed before 
service.

Regarding the critical medical determination of whether the 
veteran's condition preexisted service, the opinion of the 
veteran is entitled to no probative weight.  The U.S. Court 
of Appeals for Veterans Claims (Court) has made clear that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  While 
the veteran is competent to testify regarding the events that 
are alleged to have occurred, including, most significantly, 
his testimony regarding serious difficulties with his vision 
only during his active service, he is not competent to 
diagnose the etiology of his own eye disorder.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In evaluating the medical opinion of the VA examiner in 
February 1998, the Board must find that this opinion is 
entitled to great probative weight.  It was founded upon a 
review of the record and supported by a rationale.  The Board 
must also assign great probative weight to the medical 
opinion of Dr. Hissey as it is also founded upon an accurate 
history and supported by a rational.  Dr. Hissey makes clear 
that Stargardt's Disease was not diagnosed prior to the 
veteran's enlistment into the active service.  Dr. Hissey has 
provided detailed studies, including photographs of the 
veteran's pupils, in support of his position.

The Board must also find that the December 1998 opinion of 
Dr. Maumenee is also entitled to great probative weight.  Dr. 
Maumenee noted that vision loss in June 1990 may have been 
due to early changes of the fundus flavimaculatus.  She also 
pointed out, however, that this could not be proven in the 
absence of a documented fundus examination.  

While it has been noted by all evaluators that this 
disability is a hereditary disease, as correctly pointed out 
by both the veteran's attorney and the president of the 
Service Medical Board, service connection may be granted for 
a heredity disease which first manifests itself during 
service or which preexists service and progresses at an 
abnormally high rate during service.  VAOPGCPREC 1-90 (March 
16, 1990).  As specifically noted within this VA General 
Counsel precedent opinion on page two, the presumption of 
soundness is not rebutted merely by the fact that a disease 
is hereditary, as a genetic or other familial disposition to 
develop a disease does not constitute having the disease.  
Id.  The precedent opinions of the chief legal officer of VA 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 1998).

The Board has noted the veteran's difficulties with vision 
prior to his enlistment into the active service and during 
his enlistment evaluation.  However, no medical examiner has 
clearly and unmistakably demonstrated that these findings 
were the initial manifestation of Stargardt's Disease.  The 
VA examiner of February 1998 is clearly speculating regarding 
the issue of whether the veteran's difficulty with vision in 
1990 was the result of Stargardt's Disease or some other 
visual defect.  In this regard, it is important to note that 
in March 1995 the veteran was diagnosed with both Stargardt's 
Disease and myopia.  None of the medical opinions of record 
supports the conclusion that the visual decrease prior to 
service was clearly and unmistakably due to Stargardt's 
Disease as opposed to myopia.  On the other hand, there is 
medical opinion that the pre-service existence of Stargardt's 
Disease can only be established clearly by fundus findings.  
No such findings are of record.  

Based on a review of the evidence as a whole, the Board 
believes that it may well be, and, in fact, probably is true 
that the visual defect noted prior to service represented the 
initial manifestation of Stargardt's Disease.  The law, 
however, requires clear and convincingly evidence to rebut 
the presumption of soundness.  Although there is competent 
evidence entitled to significant probative weight against the 
claim, that evidence is not of the quality to constitute 
clear and convincing evidence to rebut the presumption of 
soundness on this record.
Accordingly, the Board finds that the law dictates the grant 
of service connection for Stargardt's Disease.


ORDER

Entitlement to service connection for Stargardt's Disease is 
granted.



		
Richard B. Frank
	Member, Board of Veterans' Appeals




 

